      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 1 of 21. PageID #: 3474



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                 )   CASE NO. 1:19-cv-145
                                               )
                         Plaintiff,            )   JUDGE DAN AARON POLSTER
                                               )
                v.                             )   MAGISTRATE JUDGE
                                               )   THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                     )
 LLC, et. al.,                                 )
                                               )
                         Defendants.           )


                     AMENDED ORDER APPOINTING RECEIVER


            This cause came on to be heard on the Motion to Amend the Order

Appointing Receiver (the “Motion”) filed by Mark E. Dottore (the “Receiver”),

federal equity receiver, custodian and Liquidator of Defendants South University of

Ohio, LLC (“South Ohio”), Dream Center Education Holdings LLC (“DCEH”), and

(ii) DCEH’s assets, including but not limited to, its direct subsidiaries, The DC Art

Institute of Raleigh-Durham LLC, The DC Art Institute of Charlotte LLC, DC Art

Institute of Charleston LLC, DC Art Institute of Washington LLC, The Art Institute

of Tennessee – Nashville LLC, AiTN Restaurant LLC, The Art Institute of Colorado

LLC, DC Art Institute of Phoenix LLC, The Art Institute of Portland LLC, The Art

Institute of Seattle LLC, The Art Institute of Pittsburgh, DC LLC, The Art Institute

of Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, The Illinois

Institute of Art LLC, The Art Institute of Michigan LLC, The Illinois Institute of

Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC, Dream Center Argosy



{00020812-2 }
      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 2 of 21. PageID #: 3475



University of California LLC; Dream Center Education Management LLC; and,

South University of Michigan LLC; (iii) the direct subsidiaries of Art Institute of

Phoenix LLC (listed above), Art Institute of Las Vegas LLC, The Art Institute of

Indianapolis, LLC, and AilN Restaurant LLC; and (iv) the direct subsidiary of

Dream Center Argosy University of California LLC (listed above), Argosy Education

Group LLC (collectively the “Receivership Entities”) seeking to amend the Order

Appointing Receiver entered January 18, 2019 [Dkt. No. 8] (the “Order

Appointing Receiver”) as clarified on January 24, 2019, by the Order Granting

Receiver’s Motion for Order Clarifying Order Appointing Receiver [Dkt. No. 14] (the

“Clarifying Order”), and upon the sworn representations made in the supporting

documents and declarations, and further upon the representations of counsel, the

Court hereby finds that:

            1.   On January 18, 2019, this Court entered the Order Appointing

Receiver [Dkt. No. 8]; and

            2.   On January 24, 2019, this Court entered the Order Granting

Receiver’s Motion for Clarifying Order Appointing Receiver [Dkt. No. 14]; and

            3.   The findings made in the Order Appointing Receiver are incorporated

into this First Amended Order Appointing Receiver Order (“Amended Receiver

Order”) as if fully rewritten herein excepting as noted below; and

            4.   The U.S. Department of Education (“DOE”) and the U.S. Department

of Justice (“DOJ”) are not stakeholders as was stated in ¶ 5 of the Findings




{00020812-2 }                               2
      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 3 of 21. PageID #: 3476



contained in the Order Appointing Receiver or parties herein, but are governmental

units; and

            5.    The DOE has requested changes and amendments to the Order

Appointing Receiver and the Clarifying Order and the Receiver has agreed to those

amendments and changes; and

            6.    The Receiver has moved that this Amended Receiver Order be entered,

and that this Amended Receiver Order shall replace and supersede the Order

Appointing Receiver and the Clarifying Order in their entirety, except as otherwise

noted in this Amended Receiver Order.

            Accordingly, after due consideration and for good cause shown, pursuant to

Rule 65 and Rule 66 of the Federal Rules of Civil Procedure, said Motion is hereby

GRANTED.

     SUBJECT TO THE REQUIREMENTS OF SPECIFIC ORDERS OF
THE COURT, INCLUDING ORDERS ISSUED BEFORE AND AFTER THIS
AMENDED ORDER AND ORAL ORDERS ISSUED AT THE MARCH 8TH
AND MARCH 11TH HEARINGS AND MINUTE ORDERS MEMORIALIZING
THE SAME, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

            1.    Mark E. Dottore (the “Receiver”), whose business address is 2344

Canal Road, Cleveland, Ohio 44113, was and is the appointed federal equity

receiver, custodian and Liquidator of South Ohio, DCEH and all of the Receivership

Entities. The Receiver is hereby authorized to take possession and control of all of

the real and personal property of the Receivership Entities, including but not

limited to, any and all cash and cash deposits, receivables and accounts receivable,

obligations or commitments owed by any person or entity, equipment, furniture,

fixtures and deposit accounts belonging to any Receivership Entity but held by a
{00020812-2 }                                 3
      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 4 of 21. PageID #: 3477



third party, the general intangibles, any real property (the “Real Property”), any

and all tax attributes, and all other assets of whatever kind or nature belonging to

the Receivership Entities and the Receiver shall have all authority and power of a

receiver under 28 U.S.C. §§ 754, 959 and 1692, Rule 66 of the Federal Rules of Civil

Procedure and Rule 66.1(d) of the Local Rules for the United States District Court

for the Northern District of Ohio, this Court’s inherent powers, and Ohio laws

where applicable (the “Receivership Authorities”), and as ordered further by this

Court. (Hereinafter, all of the assets described in this paragraph shall be referred

to as the “Property”).

            2.   The Receiver shall take immediate possession, control, management,

operation and charge of the Receivership Entities and all of their Property and

maintain all such entities and property in as many separate receivership estates as

are required in the circumstances (the “Receivership Estate.”) This Court hereby

vests the Receiver with authority and jurisdiction over the Receivership Estate and

the Property to the maximum extent permitted by the Receivership Authorities, and

hereby empowers and permits the Receiver to take any and all actions necessary

and proper to carry out the express provisions of this Order, including but not

limited to the following powers and duties:

                 a.     The Receiver shall take immediate possession, control,
                 management and charge of the Receivership Entities’
                 accounting books and records of whatever nature and wherever
                 located, in the possession of the Receivership Entities or any
                 other person or Entities, including all information regarding
                 the assets, liabilities, equity, income and expenses of the
                 Receivership Entities. The Receiver shall take immediate
                 possession, control, management and charge of all of any

{00020812-2 }                                4
      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 5 of 21. PageID #: 3478



                Receivership Entity’s financial statements, ledgers and
                journals, balance sheets, trial balances, statements of cash
                flows, income statements, statements of retained earnings,
                accounting journals and books of original entry, including but
                not limited to (i) accounts receivable agings, rent rolls, and any
                other documentation which indicate the amounts owing from
                lessees and other debtors of the Receivership Entities on
                accounts receivable and from whom such amounts are or were
                owing and when any amounts were collected and deposited; (ii)
                fixed asset ledgers, schedules, records, documentation and/or
                any Receivership Entity’s appraisals, equipment, motor
                vehicles, boats and their engines, accessories, furniture
                inventory, furnishings, and supplies; (iii) inventory listings or
                other detail; (iv) all information and documentation which
                relates or pertains to any checking, saving, banking and money
                management accounts of any kind or nature belonging to the
                Receivership Entities, or into which any proceeds of the
                collection or sale of any asset of the Property have been
                deposited; (v) all accounts payable documentation and
                information and all correspondence or written documents
                regarding negotiations with current accounts or proposed
                accounts; (vi) all information of whatever type or nature,
                regarding the payroll and benefits of the employees of the
                Receivership Entities, including wage or salary information,
                medical insurance information, child support payments or
                other employee deductions withheld or to be withheld, and all
                information regarding withholding taxes whether federal,
                state, or local and any information regarding any and all of the
                employer matching obligations or the employer payroll tax
                obligations; (vii) all information and documentation of any
                asset transfers by the Receivership Entities any time in the
                past; (viii) all information and documentation regarding the
                federal, state and local tax liabilities and tax attributes of the
                Receivership Entities, including any and all federal, state and
                local tax returns filed or unfiled, and any documents generated
                during the planning of any construction project, including the
                Real Property, and the preparation and filing of tax returns for
                the Receivership Entities; (ix) all contracts and leases
                pertaining to the Property and/or to which Receivership
                Entities are a party; (x) all information and documentation of
                any other financial transaction or interest in and any asset of
                the Receivership Entities which may be necessary or pertinent
                to the Receiver’s operation and management of any
                Receivership Entity’s assets; and (xi) any documentation that

{00020812-2 }                                5
      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 6 of 21. PageID #: 3479



                relates or pertains to the Receivership Entities and is kept in
                the ordinary course of their business in connection with the
                record-keeping or accounting. The information described in
                this subparagraph shall hereinafter be referred to as the
                “Books and Records.”
                b.     The Receiver shall take immediate possession, control,
                management and charge of the Property, including all assets
                and property appertaining thereto consisting of all personal
                property, real property (including leasehold interests), all cash
                or cash equivalents including, but not limited to, rights, title
                and interest in and to all bank accounts, all accounts and notes
                receivable, all inventory of any type or nature, all furniture,
                fixtures, equipment, computers (hardware and software), and
                all general intangibles, including, but not limited to, all
                licenses and liquor licenses applied for, owned or utilized by
                the Receivership Entities, rights in leases, rights to proceeds
                from any insurance or sales of equipment or other asset, all
                choses in action and causes of action, including avoidance
                actions for transfers of any of the assets of the Receivership
                Entities for less than equivalent value against the transferees
                of those assets, and any other asset or interest owned by the
                Receivership Entities or in which the Receivership Entities
                asserts an interest which has any value which pertains to the
                Property, and the Books and Records and the Property are
                hereby placed in custodia legis and are subject to the exclusive
                jurisdiction of this Court, except as necessary for government
                entities to exercise their authority as provided for in
                paragraphs 13 and 14. Receiver shall not be charged with the
                responsibility to take possession of any real estate or other
                assets which had or have existing hazardous or toxic
                contamination nor shall the Receiver be required to take
                possession of any hazardous or toxic materials owned or used
                by the Receivership Entities. Should the Receiver elect to take
                possession of, or exercise his dominion and control over, any
                real estate, hazardous or toxic materials, pollutants or
                contaminants, he shall do so in his capacity as Receiver for the
                Property.
                c.    The Receiver shall have the authority to operate and
                manage the Receivership Entities and the Property as he
                deems prudent in his sole discretion throughout the litigation,
                subject to further order of this Court and applicable law. The
                Receiver shall preserve and care for any and all of the Property
                and utilize any and all of the Property to preserve and
                maximize the value of the Property.
{00020812-2 }                                6
      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 7 of 21. PageID #: 3480



                d.     The Receiver shall secure the business premises,
                business equipment, data and documents; take control of all
                means of communication with students, investors, secured and
                unsecured lenders, landlords, vendors, agents and others doing
                business with the Receivership Entities (the “Business”). The
                Receiver shall have the authority to communicate and
                negotiate with and enter into agreements with the DOE
                regarding the “teach-out” or any other issue. Subject to the
                constraints of applicable law, including any applicable
                provisions of the Higher Education Act, 20 U.S.C. §§ 1001-
                1161aa-1 (“HEA”), and regulations promulgated thereunder,
                the Receiver shall have the authority to take all reasonable
                and necessary steps to wind-down and liquidate the business
                operations.
                e.      The Receiver shall have the authority, responsibility and
                duty to review the participation of the directors, officers or
                managers of any entity whose stock shares or membership
                interest he holds and based upon his business judgment, to
                remove any director, officer or manager and nominate and elect
                any replacement director, officer or manager. The Receiver is
                hereby authorized to take any action, execute any document
                and do those things necessary to transfer a stock interest to
                himself, or accept admission as a member of any limited
                liability entity.
                f.     The Receiver shall succeed to management of each of the
                Receivership Entities, to be the sole and exclusive managing
                member, representative, custodian, and, its Liquidator, as that
                term is described in each entity’s Operating Agreement, with
                the sole and exclusive power and authority to manage and
                direct the business and financial affairs of the Receivership
                Entities and its liquidation and wind-down, including without
                limitation, the authority to petition for protection under the
                Bankruptcy Code, 11 U.S.C. §§ 101 et. seq. (the “Bankruptcy
                Code”) for the Receivership Entities and in connection
                therewith be and be deemed a debtor in possession for the
                Receivership Entities in proceedings under the Bankruptcy
                Code, and prosecute such adversary proceedings and other
                matters as may be permitted under the Code and/or applicable
                law.
                g.     The Receiver may, without seeking further authorization
                from this Court, file voluntary petitions for relief under title 11
                of the United States Code (the “Bankruptcy Code”) for each
                of the Defendants and for any entity whose membership

{00020812-2 }                                 7
      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 8 of 21. PageID #: 3481



                interests are held in whole or in part by Dream Holdings. If
                any of Defendants, or any of the entities whose membership
                interests are held in whole or in part by Dream Holdings are
                placed in bankruptcy proceedings, the Receiver may become
                the management of any debtor in possession or may be
                appointed as the trustee of the debtor, and is thus empowered
                to operate each of those debtor entities as a debtor in
                possession. In such a situation, the Receiver shall have all of
                the powers and duties as provided a debtor in possession under
                the Bankruptcy Code to the exclusion of any other person or
                entity. Pursuant to Paragraph 2(e) above, the Receiver is
                vested with management authority for the Defendants and all
                entities whose membership interests are held in whole or in
                part by Dream Holdings and may therefore file and manage a
                Chapter 11 petition. See, In re Bayou Group, LLC, 564 F.3d
                541, 548-49 (2nd Cir. 2009).
                h.     The Receiver shall, in his own business judgment,
                determine whether to file a plan for liquidation and
                distribution of the Property, and if the Receiver shall so
                determine, then in conjunction with and in consultation with,
                the Receivership Entities’ secured and general creditors, the
                Receiver shall submit such a plan to this Court for approval.
                i.     The Receiver shall immediately implement the use of
                any state or federal historic tax credits (the “Tax Credits”)
                that may be available to the Receivership Entities and take all
                necessary actions to preserve the value and prevent the waste
                of the Tax Credits.
                j.     Subject to paragraphs 13 and 14, the Receiver is
                authorized to collect all profits, rents, receivables and revenues
                of any nature whatsoever generated from the Property and/or
                the business operations of the Property and to pay all
                necessary expenses relating to said operations, including his
                fees and the fees of his attorneys, accountants and other
                professionals from funds in his possession, whether such funds
                are derived from the operation or the sale of the Property. All
                expenditures must be reasonable and are subject to the Court’s
                review.
                k.     The Receiver shall have the authority without further
                order of this Court to maintain or purchase insurance from any
                agent or carrier, of any type reasonably necessary or desirable,
                on all the Property, subject to maintaining adequate coverage
                appropriately and naming appropriate loss payees as any


{00020812-2 }                                8
      Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 9 of 21. PageID #: 3482



                properly perfected security interests provide within the
                corresponding security agreement.
                l.     The Receiver is authorized to establish or maintain one
                or more bank accounts in the Receiver’s name for the operation
                of the Receivership Entities as Receiver in this matter at any
                federally insured bank as reasonably needed to engage in
                business operations on behalf of the Property. The Receiver
                shall keep a true and accurate account of any and all receipts
                and disbursements which the Receiver shall receive or make as
                Receiver in the course of the operation of the Property.
                m.     The Receiver is hereby authorized to negotiate, enter
                into and execute leases of any portion or part of the premises of
                the Real Property at rental rates and for terms of years
                consistent with those that the market will bear, which he, in
                his business judgment concludes are in the best interest of the
                creditors of the Receivership Estate.
                n.     Subject to paragraphs 13 and 14, the Receiver is
                authorized to negotiate and effect an orderly sale, transfer, use
                or assignment of all or a portion of any of the Property in or
                outside of the ordinary course of business of the Receivership
                Entities and, from the proceeds thereof, to pay the secured and
                unsecured indebtedness of the Property, including the Real
                Property. Subject to paragraphs 13 and 14, payments to
                creditors by the Receiver shall include trade indebtedness
                which arises during the course of the Receiver’s operation of
                the Property, which shall be paid first from the sale proceeds,
                together with the fees and expenses of the Receiver and his
                attorneys, accountants and other professionals. The Receiver
                is authorized to conduct such a sale of the Property in any
                manner which he, in his good faith and reasonable discretion,
                believes will maximize the proceeds received from the sale.
                o.    The Receiver is authorized to institute, prosecute, or
                intervene in any lawsuit or summary proceeding against any
                other person(s) or entity(ies) to preserve and/or maximize the
                value of the Property or to obtain possession of any of the
                Property unlawfully in the possession of third parties.
                p.     The Receiver is authorized but not required to defend
                actions against the Property or the Receivership Entities and
                may incur expenses to defend such actions to the extent that he
                believes, in his sole discretion, it will protect and preserve the
                Property.



{00020812-2 }                                9
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 10 of 21. PageID #: 3483



                 q.     The Receiver is authorized to perform pursuant to the
                 terms of any existing contracts executed by the Receivership
                 Entities in connection with the Property to the extent that the
                 Receiver determines, in his sole discretion, that such
                 performance will preserve and maximize the value of the
                 Property. The Receiver may reject contracts not deemed to be
                 in the interest of creditors of the estate, and the holder of any
                 contract so rejected shall be allowed as a claim of an unsecured
                 creditor of the Property, said claim to be calculated consistent
                 with the law.
                 r.    The Receiver is authorized to employ any assistants,
                 servants, agents, tax accountants, financial accountants,
                 attorneys, or other persons deemed necessary to assist the
                 Receiver in diligently executing the duties imposed upon the
                 Receiver by this Order and pursuant to the Receivership
                 Authorities.
                 s.     The Receiver is authorized to repair the Property, and/or
                 any fixtures and appurtenances as needed. Such repairs shall
                 be made at the time and in the way that the Receiver, in his
                 sole discretion, deems reasonable and necessary in the
                 circumstances. Such repairs and construction include the time
                 and expense of relocating tenants or caring for tenants while
                 their suites are under construction.
            3.   Subject to further order of the Court, any individual or entity receiving

a copy of this Order is hereby enjoined and restrained from discontinuing service to

the Receiver or the Receivership Estate based upon the non-payment of utility

charges prior to the date of this Order and from attempting to collect utility charges

from the Receiver pre-dating the date of this Order.

            4.   To the extent permissible under federal law, and subject to the right of

the DOE and the DOJ to exercise their rights under paragraphs 13 and 14 of this

Order to challenge any provision of this Order, no provision of this Order shall be

deemed by any federal, state, or local governmental agency, or accrediting agency,




{00020812-2 }                                10
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 11 of 21. PageID #: 3484



as having triggered a substantive change of ownership or control requiring the

approval of such agency.

            5.   To the extent permissible under federal law, and subject to the right of

the DOE and the DOJ to exercise their rights under paragraphs 13 and 14 of this

Order to challenge any action taken by the Receiver, the Receiver shall not be

deemed, nor or at any point in the future, to exercise, or have exercised,

“substantial control” as that term is defined in 20 U.S.C. § 1099c and 34 C.F.R.

§ 668.174, over the Receivership Entities, the Business, the Receivership Estate, or

the Property based upon the Receiver’s appointment by this Court or subsequent

involvement in the operation and management of the Business and the Property.

            6.   Subject to paragraphs 13 and 14, the Receiver may obtain unsecured

credit and incur unsecured debt in the ordinary course of business and said

unsecured debt shall be a charge upon all property of whatsoever kind or nature in

the Receivership Estate and the lien shall extend to all proceeds of or arising from

the Property or any other property in the Receivership Estate, including all after-

acquired property which but for the date of the acquisition would have been

Property in the Receivership Estate, second in priority to the Receiver’s lien for fees

and expenses.

            7.   If the Receiver is unable to obtain unsecured credit consistent with the

terms and conditions set forth in Paragraph 6 above, this Court, after notice and a

hearing, may authorize the obtaining of credit or the incurring of debt on such other

terms and conditions as are equitable in the circumstances, including the granting



{00020812-2 }                                11
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 12 of 21. PageID #: 3485



of a lien secured by the Property of the Receivership Estate that is not otherwise

subject to a lien or secured by a junior lien on property of the estate that is subject

to a lien. Subject to paragraphs 13 and 14, the Court, after notice and a hearing,

may authorize the obtaining of credit or the incurring of debt secured by a senior or

equal lien on the Property of the Receivership Estate that is subject to a lien only if

it is equitable in the circumstances and only if the holder of any lien on property

receives adequate protection.

            8.   Subject to paragraphs 13 and 14, the reversal or modification on

appeal of an authorization given to the Receiver to obtain credit or incur debt, or of

a grant by this Court of a priority or a lien, does not affect the validity of any debt so

incurred, or any priority or lien so granted, to an entity that extended such credit in

good faith, whether or not such entity knew of the pendency of the appeal, unless

such authorization and the incurring of such debt, or the granting of such priority or

lien, were stayed pending appeal.

            9.   Subject to paragraphs 13 and 14, but notwithstanding anything to the

contrary in this Order or any prior order of this Court, the liens and security

interests granted by the Receivership Entities prior to the entry of the Order

Appointing Receiver (collectively, the “Preexisting Liens”) shall not be primed by,

made subject to, subordinated to, or made pari passu with any lien or security

interest granted on or after the entry of the Order Appointing Receiver absent

further order of the Court after notice and a hearing; provided, however, that the

Preexisting Liens shall be subordinated to the lien securing repayment of fees and



{00020812-2 }                               12
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 13 of 21. PageID #: 3486



expenses incurred on behalf of the Receiver and his professionals in accordance with

the applicable terms of this Order and approved by the Court after notice and a

hearing.

            10.   Subject to paragraphs 13 and 14, the Receivership Entities and any

persons, firms or entities acting under the direction of such Receivership Entities,

and any third parties, persons, firms or entities, shall, upon presentation of a copy

of this Order, identify the location of and deliver to the Receiver, any and all

receivership assets and property, both the Books and Records and the Property, in

the possession or under the control of such parties; and all persons are enjoined and

restrained: (a) from payment of any amounts owing to the Receivership Entities

relating to the Property to anyone other than the Receiver; and (b) from in any way

disturbing or interfering with the collection, management or sale of any of the

Property.

            11.   Subject to paragraphs 13 and 14, all creditors, claimants, parties in

interest, and their respective attorneys, servants, agents, and employees, and all

other persons, firms, and corporations be, and they hereby are, jointly and severally,

enjoined and stayed from commencing or continuing any action at law or suit or

proceeding in equity to foreclose any lien or enforce any claim against the

Receivership Entities, the Property, or the Books and Records or Property, or

against the Receiver, in any court. Subject to paragraphs 13 and 14, the parties

described in the preceding sentence are further stayed from executing or issuing or

causing the execution or issuance out of any court of any writ, process, summons,



{00020812-2 }                                 13
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 14 of 21. PageID #: 3487



attachment, subpoena, replevin, execution, or other process for the purpose of

impounding or taking possession of or interfering with, or enforcing any claim or

lien upon the Property owned by or in the possession of the Receivership Entities,

or the Receiver, and from doing any act or thing whatsoever to interfere with the

Receiver in the discharge of his duties in this proceedings or with the exclusive

jurisdiction of this Court over the Property, its Books and Records and Property and

the said Receiver.

            12.   Subject to paragraphs 13 and 14, parties in this case and their

respective attorneys, servants, agents, and employees, and all other persons, firms,

and corporations be, and they hereby are, jointly and severally, enjoined and stayed

from commencing any action at law or suit or proceeding in equity in any court or to

prosecute any claim, or to execute or issue or cause the execution or issuance out of

any court of any writ, process, summons, attachment or subpoena, against Mark E.

Dottore, the individual, or any entities in which he holds an interest, without first

obtaining permission of this appointing Court. Such a lawsuit may be used to

intimidate the Receiver and therefore interfere with the discharge of his duties in

this proceeding. Except with respect to a lawsuit under 31 U.S.C. § 3713(b), upon a

request to sue Mark E. Dottore, the individual, or an entities in which he holds an

interest, by any party, the Court will undertake a review of the facts and

circumstances, and upon notice and hearing, determine whether the suit is

meritorious or interposed for the purpose of harassment of the Receiver.




{00020812-2 }                                 14
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 15 of 21. PageID #: 3488



            13.   Nothing contained in this Order (and no action taken by any party in

this case) shall require, stay or otherwise constrain any action or proceeding by any

federal governmental unit (as that term is defined in 11 U.S.C. § 101(27)). Nothing

in this Order authorizes the Receiver or the Receivership Entities to take any action

that is inconsistent with federal law. Nothing in this Order shall preclude the

United States from arguing at any time that any provision in this Order is void or

inapplicable to the United States.

            14.   Nothing contained in this Order authorizes the Receiver to make any

payment prohibited by the Federal Priority Statute, 31 U.S.C. § 3713.

            15.   The Receivership Entities and their agents and employees, and any

other party, shall turn over to the Receiver, as soon as possible or within three (3)

days from the date of this Order, any and all Books and Records.

            16.   The Receivership Entities and their agents and employees, and subject

to paragraph 13, any other party, shall turn over to the Receiver, as soon as possible

or within three (3) days from the date of this Order, all sums in existence on the

date hereof that are related or pertain to, or derived from the Property, including,

but not limited to (a) all cash on hand; (b) all cash equivalents and negotiable

instruments (such as checks, notes, drafts or other related documents or

instruments); and (c) all sums held in accounts in any financial institutions,

including but not limited to, all sums of any kind relating to the use, enjoyment,

possession, improvement or occupancy of all or any portion of the Property.




{00020812-2 }                                15
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 16 of 21. PageID #: 3489



            17.   Except as directed by the Receiver, the Receivership Entities, their

affiliates, agents, officers, directors, shareholders, members, employees,

representatives or creditors, and subject to paragraph 13, all other persons or

entities, are hereby prohibited from taking any act for or on behalf of the

Receivership Entities, interfering in any way with the acts of the Receiver, and from

in any way, manner or means wasting, disposing of, transferring, selling, assigning,

pledging, canceling, concealing, interfering with, or hypothecating any of the Books

and Records or the Property. Upon the request of the Receiver, the foregoing

persons and entities shall cooperate and affirmatively assist the Receiver in making

available to the Receiver or his agents, the Books and Records and the Property.

Nothing in this paragraph shall be construed to require a waiver of any attorney-

client privilege.

            18.   The Receiver, and his agents, including his attorneys, any special

counsel and any accountants or other professionals that are appointed by the Court,

shall be entitled to reasonable compensation for services rendered and

reimbursement for expenses incurred which are (a) related to the Receiver’s duties,

rights, and obligations under this order or any future orders of the Court and

applicable law; (b) related to the administration, management, protection or

liquidation of the Property; or (c) related to the defense or prosecution of any claim

or suit brought by or against the Receiver or by the Receiver against any person or

entities. Such compensation of the Receiver and his agents, his counsel and his

accountants shall be paid consistent with the Receivership Authorities, Paragraphs



{00020812-2 }                                 16
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 17 of 21. PageID #: 3490



18 through 22 of this Order Appointing Receiver and awarded from the

Receivership Estate. As and for the payment of the Receiver’s fees and expenses and

the fees and expenses of his attorneys, accountants and other professionals, the

Receiver is hereby granted a lien upon all of the Property in the Receivership

Estate, which lien shall be a charge upon all property of whatsoever kind or nature

in the Receivership Estate and the lien shall extend to all proceeds of or arising

from the Property or assets in the Receivership Estate, including all after-acquired

property which but for the date of the acquisition would have been Property of the

Receivership Estate. If the Receivership Estate does not have funds to pay the fees

and expenses of the Receiver and his attorneys, accountants and other

professionals, those fees will be assessed as costs of this case.

            19.   The Receiver shall be compensated at his normal hourly billing rate,

which is the rate he charges in cases of like kind and complexity. At this time, the

Receiver’s billing rate is $400.00 per hour plus reimbursement for all reasonable

and necessary out of pocket costs and expenses.

            20.   From time to time, the Receiver utilizes the assistance and expertise of

persons on the payroll of his companies. These individuals are billed hourly as

follows: administrative personnel ($125.00); Thomas Dottore ($300.00) and Charles

Dottore ($300.00). If the services of others are required, they will be billed at an

hourly rate consistent with or below the rates charged by others in this community

with similar skills and ability, as is true with all hourly rates charged under this

Order.



{00020812-2 }                                 17
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 18 of 21. PageID #: 3491



            21.   The Receiver will require the services of an accountant to comply with

routine accounting services required as part of the receivership. Routine accounting

services include bookkeeping, bank account review and reconciliation, and the filing

of periodic reports required by this Order and under the Receivership Authorities.

The Receiver must also file tax returns, and comply with other governmental

reporting requirements, provide assistance to any governmental law enforcement

agency, and perform other non-bookkeeping accounting functions. The Receiver will

utilize the services of Mr. David S. Linscott, CPA, CIRA, at the rate of $325.00 per

hour, but will be required to retain additional services at ordinary and customary

hourly rates.

            22.   The Receiver and his attorneys, special counsel, accountants, or other

professionals hired by him, shall file with this Court monthly applications for

payment of fees and expenses incurred in the conduct of this Receivership Estate,

and each such application shall be served via electronic mail upon the Plaintiff, the

Defendants, and other interested parties who have requested that such applications

be served upon them. The Receiver shall be authorized to pay the fees and expenses

requested by the Receiver or his attorneys, accountants or other professionals in

any such application after ten (10) days have expired after service has been effected,

without further order of this Court. If any party or person shall file an objection to

the fees and expenses of the Receiver, or of his attorneys, accountants or other

professionals, the Court shall consider the objection in the ordinary course. Pending




{00020812-2 }                                 18
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 19 of 21. PageID #: 3492



consideration of the objection, the Receiver shall be authorized to pay any portion of

the fees and expenses not subject to the objection.

            23.   The Receiver shall have full and unrestricted access to all of the

Property, and the Receivership Entities and their officers, directors, shareholders,

employees and agents, and any other party, are directed to take all steps necessary

to give the Receiver access to the premises and to give the Receiver all keys to the

facilities.

            24.   Nothing in this Order shall be read or interpreted as requiring

Plaintiff to continue to extend credit to the Receivership Entities and Plaintiff shall

continue to have all rights and remedies to which it is entitled under its agreements

with Defendants and pursuant to the Receivership Authorities and subject to the

terms of this Order.

            25.   Subject to paragraphs 13 and 14, the Receiver may, from time to time,

make payments to creditors on account of pre-receivership claims, especially

secured creditors, according to their interests as they may appear. All payments

made prior to the conclusion of the Receivership shall be made after application to

the Court and pursuant to Court Order.

            26.   The Receiver shall, under his authority to operate and manage the

businesses of the Receivership Entities, operate and manage such businesses in

compliance with applicable statutes. Subject to paragraphs 13 and 14, nothing in

this Order shall be read or interpreted, however, to abrogate the Receiver’s

immunities from personal liability for conduct related to his receivership duties.



{00020812-2 }                                 19
Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 20 of 21. PageID #: 3493
     Case: 1:19-cv-00145-DAP Doc #: 150 Filed: 03/13/19 21 of 21. PageID #: 3494



Respectfully submitted,

/s/ Mary K. Whitmer
Mary K. Whitmer (0018213)
WHITMER & EHRMAN LLC
2344 Canal Road
Suite 401
Cleveland, Ohio 44113-2535
Telephone: (216) 771-5056
Email: mkw@weadvocate.net

Attorneys for Mark E. Dottore, Receiver




{00020812-2 }                             21
